Citation Nr: 0721089	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-03 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to a rating in excess of 10 percent disabling 
for migraine headaches, on appeal from the initial 
adjudication.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
September 2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from February 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming and Denver Colorado, 
respectively.  The February 2003 rating decision denied the 
veteran's claim of service connection for knee strain and a 
low back disorder.  The January 200 decision granted the 
veteran's claim for service connection for migraine headaches 
and assigned a 10 percent disability rating.  Jurisdiction is 
with the RO in Cheyenne, Wyoming.  

The issues of entitlement to service connection for a left 
knee disorder and for a low back disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of evidence of record shows that the 
veteran suffers from no more than one prostrating migraine 
headache in any two month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.124a, Diagnostic Code 8100 (2006)





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was not provided with VCAA notice 
as to assignment of effective dates or disability ratings.  
However, he has demonstrated actual knowledge that assignment 
of a higher disability rating depends upon the frequency and 
nature of the migraine headaches.  Indeed, in a lengthy 
statement accompanying his May 2005 substantive appeal, the 
veteran referred to the requirement that the evidence must 
show at least one prostrating migraine headache per month to 
warrant a 30 percent disability rating.  The lack of notice 
as to assignment of disability ratings will not result in 
prejudice to the veteran.  In this regard, because the Board 
is denying his claim for an increased rating any questions as 
to assignment of an effective date are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in April 2002.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in 
February 2003.  The veteran was informed of the requirements 
of a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was also asked 
to submit information and/or evidence, which would include 
that in his possession, to the RO.  The timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Further, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, as here, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  An 
appropriate VA examination was afforded the veteran in May 
2002.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  




Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Service connection for migraine headaches was established by 
rating decision dated in January 2004.  A 10 percent rating 
was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
effective in January 2002.  Because this claim stems from the 
initial rating assigned for migraine headaches, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with characteristic prostrating attacks averaging one episode 
in 2 months over the last several months warrant the 
assignment of a 10 percent evaluation.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Id.  The maximum schedular 
rating of 50 percent is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  Id.  

Service medical record evidence of headaches consists of the 
veteran's April 2000 report that he suffered from migraine 
like headaches.  

Post service evidence of treatment for migraine headaches 
consists of notes from Judy Boyle, M.D.  In an October 2000 
clinical note, Judy Boyle, M.D. reported that the veteran 
suffered from a possible migraine, which started the evening 
before the note.  Dr. Boyle recorded the veteran supplied 
medical history, stating that he had a history "of migraines 
like this in the past, generally gets one like this once a 
year otherwise has two per month."  Dr. Boyle also recorded 
the veteran's report that he had a 100 to 101 degree fever 
the night before, suffered from chills, and had joint aches.  
He also reported that did not go to work for a day due to his 
headache. Dr. Boyle noted that the veteran's report of prior 
treatment with injectable Imitrex.  This physician treated 
the veteran with Amerge, with instructions to take no more 
than two doses within a 24 hour period.  She also prescribed 
Midrin, to be used if the Amerge did not work.  Dosage 
instructions for the Midrin were to take two doses 
immediately at onset of the headache and repeat, as 
necessary, for a maximum of 6 doses.  A February 2002 
notation indicates that the veteran received a refill of 10 
doses of Midrin.  

In June 2002, the veteran underwent VA examination to 
determine whether he suffered from migraine headaches.  He 
reported that he suffered from migraine headaches once or 
twice per week and that he took Imitrex for treatment, with 
good results.  He said that if he took Imitrex immediately, 
he usually got relief with two tablets or less.  The examiner 
noted that the migraines were controlled with Imitrex.  

In his February 2004 notice of disagreement, the veteran 
state that his migraines were prostrating, but that he did 
not go to the doctor each time he had one.  He said that he 
only went to see the doctor if he was out of medication 
because they would not refill his prescription over the 
phone.  He said that his migraines affected his job 
performance, that he got them as seldom as once a month, and 
as frequently as a couple of times per week.  In May 2005, he 
explained that his job allowed him to take steps to fight his 
headaches as soon as he felt one starting.  He said that he 
would lie down in his truck, cover his eyes, and take 
Excedrin Migraine, as many as 6 in a two to three hour 
period.  He stated that this helped, and that a headache 
could last three to six hours.  He was reportedly 
experiencing an average of one headache a week.

The preponderance of evidence of record is against a 
assigning a rating higher than 10 percent for the veteran's 
migraines.  Only Dr. Boyle's clinical notes provide evidence 
of treatment for migraines.  Other than the veteran's 
estimations, the only evidence as to frequency of his 
headaches is the refill of Midrin, approximately 16 months 
after his initial visit to Dr. Boyle.  The lack of evidence 
of any further filled prescriptions for this drug, or for any 
other drug, for such an extended period of time weighs 
against the veteran's claim that he suffers from one to two 
migraine headaches per week.  

Further, while the veteran claims that his headaches are 
prostrating, the VA examiner noted that the headaches were 
controlled with Imitrex.  The veteran stated that he had been 
taking Imitrex with good results.  Further, the veteran's 
description of the frequency and severity of his headaches 
strains credibility in light of the medical evidence of 
record, which shows that he sought medical attention on only 
one occasion for a prostrating headache in October 2000 and 
then not again for over a year.  He has submitted no evidence 
of absence from work due to migraine headaches or of other 
prescriptions filled for treatment of migraine headaches.  
With regard to Dr. Boyle's report that the veteran suffered 
headaches like the one he sought treatment for once per year 
and otherwise twice per month, the Board does not find this 
to be evidence of migraine type headaches occurring more than 
once per year.  The statement is either meaningless as it is 
self contradictory or it indicates that he has migraine 
headaches once per year and less severe headaches twice per 
month.  

The Board finds this absence of objective evidence of other 
than one prostrating migraines to be more probative than the 
veteran's estimation that he suffers from biweekly headaches 
of this nature.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).  

Because the preponderance of the evidence is against a 
finding that the veteran suffers from more than one 
prostrating migraine headache per month, his claim for a 
rating higher than 10 percent must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
migraine headaches, on appeal from the initial adjudication, 
is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In order to decide the veteran's claims for service 
connection for a lumbar spine disorder and a left knee 
disorder, the Board finds it necessary that additional 
medical examination be afforded the veteran and additional 
medical opinion obtained.  See U.S.C.A. § 5103A.  

Service medical records show numerous complaints of low back 
pain and radiation into the right lower extremity, including 
a sciatic nerve pinch.  Although the veteran was afforded a 
VA examination of his low back in May 2002, that examination 
report is unclear and does not appear to have included a 
review of the claims file.  Rather than addressing whether 
the veteran had a current low back disorder as the result of 
service, the examiner limited his discussion to the veteran's 
scoliosis.  In doing so, he arrived at the conclusion that 
scoliosis was congenital.  

In this case, the enlistment report of medical examination, 
dated in November 1989, indicates that the veteran's spine 
was normal.  The first evidence of record that the veteran 
had scoliosis is a September 1992 clinic note reporting a 
history of scoliosis.  The examiner indicated that an x-ray 
showed curvature of the lower thoracic spine to the left.  
However, subsequent lumbosacral x-rays from September 1993 
reported normal alignment of the lumboscral spine.  

Importantly, the examiner failed to address the veteran's low 
back complaints recorded in his service medical records, and 
indeed, those conditions that the veteran asserts have 
resulted in current back problems.  Specifically, the veteran 
had in-service complaints of lower back pain and sciatica 
resulting from carrying a rucksack and a low altitude 
entanglement, as reported in September 1992 and September 
1993.  

Finally, the May 2002 examination report is internally 
contradictory as the examiner states first, in referring to 
the veteran's back and knee complaints, among others, "all 
of these conditions are probably service connected"  this he 
follows with "[t]he only problem that should be service 
connected ... would be the burns and scars on his face."  

On remand, the veteran should be afforded another orthopedic 
examination of his back, to include a review of the claims 
file and any necessary diagnostic tests, and an opinion 
rendered that complies with the above discussion and the 
remand directives.  

With regard to the veteran's claim for a left knee 
disability, the May 2002 examination does not adequately 
address whether the veteran has a current knee disability.  
The veteran's DD214 shows that he was awarded the Parachutist 
Badge.  During service in April 1995, he was assessed as 
having possible knee strain.  An April 2000 report of medical 
history shows that the veteran complained of aching knees.  
In the history section of the May 2002 VA examination report 
the examiner recorded the veteran's complaints of knee 
injuries from parachute jumps.  The May 2002 examiner 
speculated as to whether the veteran suffered a patella 
fracture or bipartite patella during service.  There is no 
evidence that x-rays of the veteran's left knee were obtained 
in conjunction with the examination and the examiner did not 
indicate that he had reviewed the veteran's claims file.  

Rather than addressing whether the veteran had a current knee 
disability, the examiner reported that "Deluca on the knee 
is totally within normal limits.  He has 160 degrees of 
flexion and 160 degrees of extension to neutral position."  
Missing from the report is a medical opinion as to whether 
the veteran suffers from any current disorder of the left 
knee and, if so, whether it is at least as likely as not that 
any such disorder had its onset during service or is 
etiologically related to the veteran's service.  A finding of 
"Deluca within normal limits" is not a finding that the 
veteran does not have a left knee disorder, but rather goes 
to the evaluation assigned in the event that a current knee 
disorder is found to meet the criteria for service 
connection.  On remand, the veteran should be afforded 
another VA examination and another opinion should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
Any indicated tests, including x-rays, 
should be accomplished.

a)  The examiner is requested to provide 
an opinion as to the diagnoses of all 
current spine disorders found to be 
present. 

b)  If found, the examiner should state 
whether scoliosis is congenital or 
acquired in nature.  If congenital, the 
examiner must also state whether this 
condition is a disease, as opposed to a 
defect.

c)  If the veteran's scoliosis is 
characterized as a congenital defect, the 
examiner should state whether it was 
subject to any superimposed disease or 
injury during active service.

d)  The examiner is asked to provide an 
opinion as to whether it as likely as not 
(a 50 percent or greater probability) that 
any current disorder of the spine had its 
onset during service or is etiologically 
related to service, including the 
veteran's reports of injuring his back 
carrying a rucksack and as the result of a 
low altitude entanglement.  

e)  The examiner is requested to provide 
an opinion as to the diagnosis of any 
current left knee disorder found to be 
present. 

f)  If found, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current left knee disorder had 
its onset during service or is 
etiologically related to the veteran's 
service, including the veteran's duty as a 
parachutist and/or in-service complaints 
of knee pain in April 1995 and April 2000.

A complete rationale must be given for all 
opinions rendered.  

2.  Thereafter, readjudicate the issues on 
appeal.  If any of the issues remain 
denied, provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, as well as a 
summary of any evidence received since the 
issuance of SOC in March 2005.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


